Citation Nr: 1548911	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The appellant's husband served in the United States Navy Reserve from July 1942 to September 1945.  He died in May 1977.  The appellant has filed a claim as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The paper claims file and electronic files in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system were reviewed in conjunction with the disposition of the issue on appeal.  The VBMS electronic file contains a copy of the September 2015 Request for Details of Expenses and correspondence from the appellant's attorney.  The Virtual VA electronic file includes a copy of the May 2015 statement of the case (SOC).  
Any future consideration of this case must take into consideration the existence of these electronic records.

Following the May 2015 SOC, the appellant submitted additional evidence, which was not accompanied by a waiver of the RO's initial consideration.  However, because the appellant's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonable for the appellant to consume some part of her net worth for her maintenance.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1522, 5107 (West 2014); 38 C.F.R. §§ 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2014 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim for death pension and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015). 

The Board also notes that, in written statements submitted in connection with her appeal, the appellant and her attorney have demonstrated that actual knowledge of the requirements for establishing entitlement to death pension as well as how the rate of death pension is calculated.  See e.g. November 2014 correspondence, June 2015 VA Form 9, September 2015 correspondence.  Under these circumstances, the appellant has not been prejudiced by any notification deficiency. 

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In this case, the record indicates that VA has taken all possible measures to work with the appellant to obtain the necessary financial information from her.  There is no outstanding evidence available to VA without the cooperation of the appellant which has not already been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


II.  Law and Analysis

Death pension benefits are available to a veteran's surviving spouse as a result of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3(b)(4). 

In this case, the RO initially denied the appellant's claim because the evidence did not indicate that her husband had the requisite service.  The evidence indicates that he served in the United States Navy Reserve from July 1942 to September 1945.  Correspondence from the Department of the Navy indicates that he was released from active duty in July 1945; however, it is unclear from the paper claims file and electronic files whether he had 90 days or more of active service.  Although an October 2014 deferred rating decision requested service verification, it is unclear whether this was done.  Rather, in the May 2015 SOC, the RO denied the appellant's claim because her net worth was deemed excessive for the purposes of qualifying for VA death pension benefits.  As discussed below, because the Board finds the appellant's net worth excessive, the service requirements for death pension benefits need not be addressed.  

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether the estate should be used for the appellant's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1, Part V, Subpart iii, Chapter 1, Section J.4.a.

At the time the appellant filed her claim in March 2013, she reported assets of $105,000 in cash, bank accounts, or certificates of deposit (CDs).  She reported $40,700 in IRAs and $10,400 in stocks, bonds, and mutual funds.  Thus, her total assets were $156,100.  Her monthly income included $1,418 from the Social Security Administration (SSA) and $933.91 from pension and annuities.  She also indicated that she expected $1,342 in dividends and interest and $5,556 in other income in the next 12-month period.  Thus, her income was $35,121.  Her medical expenses totalled $50,250, for a deficit of $15,129.  At that rate, her assets would have been exhausted in 10.3 years.  In March 2013, the appellant was 88 years old with a life expectancy of 5 years.  See VA Adjudication Procedure Manual, M21-1, Part V, Subpart iii, Chapter 1, Section J.6.a, Life Expectancy Table.

In September 2015, the appellant completed a Request for Details of Expenses.  She indicated that her yearly expenses totalled $63,324.  Assuming the same income as reported in 2013, the deficit would be $28,203 per year.  At that rate, her reported assets would be depleted in 5.5 years.  She is currently 91 years old with a life expectancy of 4.1 years.  See VA Adjudication Procedure Manual, M21-1, Part V, Subpart iii, Chapter 1, Section J.6.a, Life Expectancy Table.

As indicated above, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  At her current rate of spending, the projected rate of depletion of the appellant's net worth exceeds her life expectancy.  The evidence indicates that this property can be readily converted into cash at no substantial sacrifice.  There has been no argument to the contrary.

As noted above, the standard by which the Board is to determine whether the net worth can be consumed to provide for maintenance is one of reasonableness.  While there may be some depletion of the appellant's financial resources, the Board emphasizes that the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets, subsidize discretionary spending, or build up the beneficiary's estate.

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  Given her net worth detailed above, however, the Board finds that some portion of the corpus of her estate may reasonably be consumed in order to provide for her maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

The Board emphasizes that, if her net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant may again file a claim for pension benefits and submit the appropriate financial documentation in support of that claim.  Under the circumstances and the facts as presented regarding the appellant's net worth at the present time, however, her assets are sufficient to meet her needs for the foreseeable future. 

In light of the above, the Board finds that, at present, the appellant does not meet the net worth eligibility requirement for pension benefits.  The Board has considered the doctrine of reasonable doubt.  In this case, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension benefits are thereby precluded, and the appellant's claim for VA nonservice-connected death pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1541, 1542, 5103A; 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275.


ORDER

Entitlement to death pension benefits is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


